DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/19/2021 has been entered.

Response to Amendment
Applicant has amended claims 1, 4-5, 12-13, 20, 22-23, 27-29 and 35-37; canceled claims 2-3, 18-19, 21, 26, 32, 34 and 39-42; and added new claims 44-51 in the amendment filed on 1/19/2021. Claims 1, 4-17, 20, 22-25, 27-31, 33, 35-38 and 43-51 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 1/19/2021 with respect to claims 1, 4-17, 20, 22-25, 27-31, 33, 35-38 and 43-51 have been fully considered but they are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 35-37 are objected to because of the following informalities:
	The claims recite the feature of “process the received visualization parameter to select a story configuration from…” which should be written as “process the received visualization parameter data to select a story configuration from…”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-17, 20, 22-25, 27-31, 33, 35-38 and 43-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryce (US No. 2016/0027125 A1).

As per claim 1, Bryce discloses A method comprising:
receiving visualization parameter data corresponding to a visualization about a data set, as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”) wherein the received visualization parameter data comprises a visualization type for the visualization from among a plurality of different visualization types; as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data).
accessing a data structure in a memory, wherein the data structure associates visualization parameter data with a plurality of story types, wherein the data structure associates a plurality of different story types with a plurality of the different visualization types, the different visualization types comprising a plurality of members of the group consisting of (1) a vertical bar chart, (2) a histogram, (3) a clustered bar chart, (4) a stacked bar chart, (5) a line chart with a single line, (6) a graph with a single graph, (7) a line chart with a plurality of lines and a single dimension, (8) a graph with a plurality of graphs and a single dimension, (9) a line chart with a plurality of lines and plurality of dimensions, and (10) a graph with a plurality of graphs and a plurality of dimensions; as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g., graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data), wherein the underlined features inherently disclose the claimed different visualization types.
selecting the story type that is associated by the accessed data structure with the received visualization parameter data; configuring the selected story type based on the received visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
automatically generating a narrative story about the data set based on the configured story type; and as (see e.g., ¶¶ 0022, 0094 and 0114) wherein the method steps are performed by a processor, as (see e.g., ¶ 0051).

As per claim 4, Bryce discloses A method comprising:
receiving visualization parameter data corresponding to a visualization about a data set; as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”).
accessing a data structure in a memory, wherein the data structure associates visualization parameter data with a plurality of story types; as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data).
selecting the story type that is associated by the accessed data structure with the received visualization parameter data; configuring the selected story type based on the received visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
	automatically generating a narrative story about the data set based on the configured story type; and as (see e.g., ¶¶ 0022, 0094 and 0114) wherein the method steps are performed by a processor; as (see e.g., ¶ 0051).
	wherein the received visualization parameter data comprises an axis label for the visualization, and wherein the data structure associates that visualization axis label with the selected story type, as (see e.g., ¶ 0094).
	
As per claim 5, Bryce discloses A method comprising:
receiving visualization parameter data corresponding to a visualization about a data set; as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”).
accessing a data structure in a memory, wherein the data structure associates visualization parameter data with a plurality of story types; as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data).
selecting the story type that is associated by the accessed data structure with the received visualization parameter data; configuring the selected story type based on the received visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
	automatically generating a narrative story about the data set based on the configured story type; and as (see e.g., ¶¶ 0022, 0094 and 0114) wherein the method steps are performed by a processor; as (see e.g., ¶ 0051).
	wherein the received visualization parameter data comprises data indicative of a data type for an axis of the visualization that corresponds to continuous data, and wherein the data structure associates that data type for the visualization axis with the selected story type, as (see e.g., ¶ 0094).

	As per claim 6, Bryce discloses The method of claim 5 wherein the continuous data indication corresponds to temporal data, as (see e.g., ¶ 0094).

	As per claim 7, Bryce discloses The method of claim 1 wherein the story types are represented by a plurality of story configurations, each of a plurality of the story configurations specifying one or more content block data structures, at least one of the content block data structures specifying one or more angle data structures, as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148; and Figs. 3 and 4).

As per claim 8, Bryce discloses The method of claim 7 wherein the configuring step comprises the processor specifying a parameter for a content block data structure of the selected story configuration based on the received visualization parameter data, as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148; and Figs. 3 and 4).

As per claim 9, Bryce discloses The method of claim 7 wherein the configuring step comprises the processor specifying a parameter for an angle data structure of a content block data structure of the selected story configuration based on the received visualization parameter data, as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148; and Figs. 3 and 4).

As per claim 10, Bryce discloses The method of claim 1 wherein the narrative story about the data set is generated based solely on the visualization parameter data, as (see e.g., Figs. 3 and 4).

As per claim 11, Bryce discloses The method of claim 1 wherein the receiving step comprises the processor accessing a visualization platform via an application programming interface (API) to obtain the visualization parameter data, as (see e.g., Fig. 1). Examiner notes that the recited different platforms which interpreted as components or modules comprise entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed platforms are interpreted as nonfunctional descriptive material which given no patentable weight.

As per claim 12, Bryce discloses The method of claim 11 wherein the receiving step further comprises: (1) first accessing the visualization platform via the API to obtain a first set of visualization parameter data, the first set of visualization parameter data for use by the processor to select the story type based on the accessed data structure and (2) second accessing the visualization platform via the API to obtain a second set of visualization parameter data, the second set of visualization parameter data for use by the processor to configure the selected story type, as (see e.g., Figs. 1, 3 and 4). Examiner notes that the recited different platforms which interpreted as components or modules comprise entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed platforms are interpreted as nonfunctional descriptive material which given no patentable weight.

As per claim 13, Bryce discloses The method of claim 1 further comprising:
the processor receiving data indicative of a selection by a user of a component of the visualization; and in response to the received component selection data, the processor (1) updating at least one of the selecting step and the configuring step based on the received component selection data and (2) repeating the automatically generating step based on the updating step, as (see e.g., ¶¶ 0048 and 0115 – 0116; and Figs. 17 and 18).

As per claim 14, Bryce discloses The method of claim 1 wherein the processor is part of a narrative generation platform in communication with a visualization platform, as (see e.g., Figs. 1, 3 and 4). Examiner notes that the recited different platforms which interpreted as components or modules comprise entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed platforms are interpreted as nonfunctional descriptive material which given no patentable weight.

As per claim 15, Bryce discloses The method of claim 1 wherein the processor executes the method steps as an extension within visualization platform, as (see e.g., Figs. 1, 3 and 4). Examiner notes that the recited different platforms which interpreted as components or modules comprise entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed platforms are interpreted as nonfunctional descriptive material which given no patentable weight.

As per claim 16, Bryce discloses The method of claim 1 further comprising: displaying the narrative story in coordination with a display of the visualization, as (see e.g., Figs. 3 and 4).

claim 17, Bryce discloses The method of claim 16 wherein the displaying step comprises displaying the narrative story as a caption for the visualization, as (see e.g., Figs. 3, 4 and 10-12).

As per claims 20, 22 and 23, the claims are rejected under the same premise as claim 1.

As per claim 24, Bryce discloses The method of claim 23 further comprising: 	maintaining a plurality of story type-specific narrative generation engines, as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148) each story-type specific narrative generation engine being associated with a story type and configured to generate narrative texts that are organized in accordance with its associated story type; and as (see e.g., Figs. 3 and 4) wherein the subset selecting step comprises the processor selecting the story type-specific narrative generation engine that is associated with the selected story type; and as (see e.g., Figs. 3 and 4) wherein the automatically generating step comprises using the selected story type-specific narrative generation engine to generate the narrative story about the data set, as (see e.g., Figs. 3 and 4).

As per claim 25, Bryce discloses The method of claim 23 wherein the subset selecting step comprises the processor selecting a story configuration associated with the selected story type, the story configuration specifying the subset of narrative analytics, as (see e.g., ¶¶ as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148; and Figs. 3 and 4).

As per claim 27, Bryce discloses A method comprising:
receiving visualization parameter data corresponding to a visualization about a data set, as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”) wherein the received visualization parameter data comprises visualization metadata for the visualization from among the plurality of different metadata items; as (see e.g., ¶¶ 0010 and 0043; and Figs. 3 and 4).
accessing a data structure in a memory, wherein the data structure associates visualization parameter data with a plurality of story types; as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data) including (1) an association of visualization metadata that indicates the visualization is a bar chart with a first story type and (2) an association of visualization metadata that indicates the visualization is a line chart with a second story type, wherein the second story type is different than the first story type; as (see e.g., ¶¶ 0022, 0147 and 0148; and Fig. 4 items 450 and 460: as graphs, bar charts, line charts, tables, pie charts, colored indicators, etc. in which the items 450 and 460 are inherently interpreted as bar chart and line chart).
selecting the story type that is associated by the accessed data structure with the received visualization parameter data; configuring the selected story type based on the received visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
	automatically generating a narrative story about the data set based on the configured story type; and as (see e.g., ¶¶ 0022, 0094 and 0114) wherein the method steps are performed by a processor; as (see e.g., ¶ 0051).

As per claim 28, Bryce discloses A method comprising:
receiving visualization parameter data corresponding to a visualization about a data set, as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”) wherein the received visualization parameter data comprises visualization metadata for the visualization from among the plurality of different metadata items; as (see e.g., ¶¶ 0010 and 0043; and Figs. 3 and 4).
accessing a data structure in a memory, wherein the data structure associates visualization parameter data with a plurality of story types; as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data) including (1) an association of visualization metadata that indicates the visualization is a first type of bar chart with a first story type and (2) an association of visualization metadata that indicates the visualization is a second type of bar chart with a second story type, wherein the second story type is different than the first story type; as (see e.g., ¶¶ 0022, 0147 and 0148; and Fig. 4 items 450 and 460: as graphs, bar charts, line charts, tables, pie charts, colored indicators, etc. in which the items 450 and 460 are inherently interpreted as different bar charts).
selecting the story type that is associated by the accessed data structure with the received visualization parameter data; configuring the selected story type based on the received visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
	automatically generating a narrative story about the data set based on the configured story type; and as (see e.g., ¶¶ 0022, 0094 and 0114) wherein the method steps are performed by a processor; as (see e.g., ¶ 0051).

As per claim 29, Bryce discloses A method comprising:
receiving visualization parameter data corresponding to a visualization about a data set, as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”) wherein the received visualization parameter data comprises visualization metadata for the visualization from among the plurality of different metadata items; as (see e.g., ¶¶ 0010 and 0043; and Figs. 3 and 4).
accessing a data structure in a memory, wherein the data structure associates visualization parameter data with a plurality of story types; as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data) including (1) an association of visualization metadata that indicates the visualization is a line chart that plots a single line with a first story type and (2) an association of visualization metadata that indicates the visualization is line chart that plots a multiple lines with a second story type, wherein the second story type is different than the first story type; as (see e.g., ¶¶ 0022, 0147 and 0148; and Fig. 4 items 450 and 460: as graphs, bar charts, line charts, tables, pie charts, colored indicators, etc. in which the items 450 and 460 are inherently interpreted as line charts that plot a single line and multiple lines).
selecting the story type that is associated by the accessed data structure with the received visualization parameter data; configuring the selected story type based on the received visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
	automatically generating a narrative story about the data set based on the configured story type; and as (see e.g., ¶¶ 0022, 0094 and 0114) wherein the method steps are performed by a processor; as (see e.g., ¶ 0051).

claim 30, Bryce discloses The method of claim 1 wherein the selected story type defines a narrative structure for the narrative story, and wherein the automatically generating step comprises:
the processor determining content for inclusion in the narrative story based on the configured story type and the data set; and as (see e.g., Figs. 3, 4 and 10-12).
the processor generating the narrative story from the determined content in accordance with the narrative structure for the selected story type, as (see e.g., Figs. 3, 4 and 10-12).

	As per claim 31, Bryce discloses The method of claim 1 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

	As per claim 33, Bryce discloses The apparatus of claim 20 wherein the visualization parameter data associated by the data structure with the story configuration comprises a plurality of different visualization types, and wherein the received visualization parameter data comprises a visualization type for the visualization from among a plurality of different visualization types, as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data).

claim 35, Bryce discloses An apparatus comprising: a processor and memory that are configured to:
receive visualization parameter data, the visualization parameter data comprising data and metadata that define a visualization of a data set; as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”).
process the receive visualization parameter to select a story configuration from among a plurality of story configurations based on a data structure, wherein the data structure associates visualization parameter data with story configurations as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data) including (1) an association of visualization metadata that indicates the visualization is a bar chart with a first story configuration and (2) an association of visualization metadata that indicates the visualization is a line chart with a second story configuration, wherein the second story configuration is different than the first story configuration, as (see e.g., ¶¶ 0022, 0147 and 0148; and Fig. 4 items 450 and 460: as graphs, bar charts, line charts, tables, pie charts, colored indicators, etc. in which the items 450 and 460 are inherently interpreted as bar chart and line chart) the selected story configuration specifying a narrative analytic model for generating a narrative and plurality of parameters used by the narrative analytic model; as (see e.g., ¶¶ 0013 and 0040 – 0045).
process the selected story configuration to identify parameters needed for the selected story configuration; map data and metadata from the visualization parameter data to the identified story configuration parameters based on a parameter mapping data structure; as (see e.g., ¶¶ 0013 and 0040 – 0045).
parameterize the selected story configuration using the mapped data and metadata from the visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
automatically generate narrative text about the visualization based on the parameterized story configuration and the mapped data and metadata from the visualization parameter data, as (see e.g., ¶¶ 0022, 0094 and 0114).

As per claim 36, Bryce discloses An apparatus comprising: a processor and memory that are configured to:
receive visualization parameter data, the visualization parameter data comprising data and metadata that define a visualization of a data set; as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”).
process the receive visualization parameter to select a story configuration from among a plurality of story configurations based on a data structure, wherein the data structure associates visualization parameter data with story configurations as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data) including (1) an association of visualization metadata that indicates the visualization is a first type of bar chart with a first story configuration and (2) an association of visualization metadata that indicates the visualization is a second type of bar chart with a second story configuration, wherein the second story configuration is different than the first story configuration, as (see e.g., ¶¶ 0022, 0147 and 0148; and Fig. 4 items 450 and 460: as graphs, bar charts, line charts, tables, pie charts, colored indicators, etc. in which the items 450 and 460 are inherently interpreted as different bar charts) the selected story configuration specifying a narrative analytic model for generating a narrative and plurality of parameters used by the narrative analytic model; as (see e.g., ¶¶ 0013 and 0040 – 0045).
process the selected story configuration to identify parameters needed for the selected story configuration; map data and metadata from the visualization parameter data to the identified story configuration parameters based on a parameter mapping data structure; as (see e.g., ¶¶ 0013 and 0040 – 0045).
parameterize the selected story configuration using the mapped data and metadata from the visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
automatically generate narrative text about the visualization based on the parameterized story configuration and the mapped data and metadata from the visualization parameter data, as (see e.g., ¶¶ 0022, 0094 and 0114).

As per claim 37, Bryce discloses An apparatus comprising: a processor and memory that are configured to:
receive visualization parameter data, the visualization parameter data comprising data and metadata that define a visualization of a data set; as (see e.g., ¶¶ 0010, 0035, 0036, 0038 and 0043; and Figs. 3 and 4: as “obtaining a set of financial data including entries associated with expenses, revenue, equity, assets and/or liabilities”).
process the receive visualization parameter to select a story configuration from among a plurality of story configurations based on a data structure, wherein the data structure associates visualization parameter data with story configurations as (see e.g., ¶¶ 0013, 0022 – 0024, 0147 and 0148: as accessing templates as customized dashboards with different graphical forms (e.g. graphs, bar charts, tables, pie charts, colored indicators, etc.) as a visual representation illustrating the financial data of a subset of the financial data) including (1) an association of visualization metadata that indicates the visualization is a line chart that plots a single line with a first story configuration and (2) an association of visualization metadata that indicates the visualization is a line chart that plots multiple lines with a second story configuration, wherein the second story configuration is different than the first story configuration, as (see e.g., ¶¶ 0022, 0147 and 0148; the selected story configuration specifying a narrative analytic model for generating a narrative and plurality of parameters used by the narrative analytic model; as (see e.g., ¶¶ 0013 and 0040 – 0045).
process the selected story configuration to identify parameters needed for the selected story configuration; map data and metadata from the visualization parameter data to the identified story configuration parameters based on a parameter mapping data structure; as (see e.g., ¶¶ 0013 and 0040 – 0045).
parameterize the selected story configuration using the mapped data and metadata from the visualization parameter data; and as (see e.g., ¶¶ 0013, 0094, 0147 and 0148).
automatically generate narrative text about the visualization based on the parameterized story configuration and the mapped data and metadata from the visualization parameter data, as (see e.g., ¶¶ 0022, 0094 and 0114).

As per claim 38, Bryce discloses The method of claim 20 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

As per claim 43, Bryce discloses The method of claim 23 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

claim 44, Bryce discloses The method of claim 4 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

	As per claim 45, Bryce discloses The method of claim 5 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

	As per claim 46, Bryce discloses The method of claim 27 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

	As per claim 47, Bryce discloses The method of claim 28 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

	As per claim 48, Bryce discloses The method of claim 29 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

	As per claim 49, Bryce discloses The method of claim 35 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

	As per claim 50, Bryce discloses The method of claim 36 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

	As per claim 51, Bryce discloses The method of claim 37 wherein the processor comprises a plurality of processors, as (see e.g., ¶ 0051).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/24/2021